Title: [Diary entry: 10 August 1786]
From: Washington, George
To: 

 Thursday 10th. Mercury at 73 in the Morng.—74 at Noon and 70 at Night. Wind at No. Et. with mists and very light showers till towards noon when the Sun came out. Warm till towards the afternoon when it grew cooler & pleasanter. Rid to Muddy hole, Dogue run, and ferry Plantations—at the first of which Wheat Seeding will commence tomorrow. At the second things are not in order for it & at the third the sowing has been stopped by the heavy rain which fell yesterday. Mr. Fitzhugh and Mr. Randolph went away after Breakfast.